DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2022 has been entered.


Response to Arguments
2.	This action is response to applicant’s communication filed on 06/17/2022. Based on new ground of rejection, applicant’s arguments regarding amended limitations are moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.         Claims 11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sorrentino et al. (US 2015/0358920, hereinafter Sorrentino) in view of Chen et al. (US 2019/0059058, hereinafter Chen) and further in view of LI (WO 2018/128851, hereinafter Li).
Regarding claims 11 and 17, Sorrentino discloses a terminal (fig. 210 of fig. 2) comprising a processor that determines a pathloss estimation value (para 0070 and 0072; and 0121; UE determines path loss); and determines a transmission power of an uplink (UL) signal based on the pathloss estimation value (Para 0071;0072; transmission power of an uplink signal is determined/adjusted based on the determined path loss) and a transmitter that transmits the UL signal using the transmission power determined by the processor (para 0071; 0072; and 0136; adjusting transmission power of the UL signal based on the determined path loss) ;
wherein the processor determines a parameter to be used from the plurality of parameters based on a Medium Access Control (MAC) 11 signaling (para 0102 and 0103; MAC).
Sorrentino does not explicitly disclose a receiver that receives a plurality of parameters that become candidates of a parameters to be used; the processor that selects a parameter to be used, from the plurality of parameters to be used to calculate the path loss estimation value.
In an analogous art, Chen discloses a receiver that receives a plurality of parameters that become candidates of a parameters to be used (para 0072; 0078; and 0080; UE receives multiple parameters); the processor that selects a parameter to be used, from the plurality of parameters to be used to calculate the path loss estimation value (para 0077 and 0078; UE determines the parameter to be used to calculate path loss). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sorrentino’s device by adding Chen’s disclosure in order to provide uplink transmission power control based on the dynamic network conditions.
Sorrentino/Chen does not explicitly disclose that wherein the UL signal is a Sounding Reference Signal (SRS) that is used for crosslink interference measurement.
In an analogous art, Li discloses that wherein the UL signal is a Sounding Reference Signal (SRS) that is used for crosslink interference measurement (para 0022; A sounding reference signal (SRS) is a reference signal that can be transmitted by a UE in the UL direction and can be used by the base station, such as a gNB, to estimate the uplink channel quality. In one example, these two reference signals, the CSI-RS and the SRS, can be time-aligned to enable accurate measurement of crosslink interference in both the UL and DL directions in a dynamic TDD new radio (NR) system). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sorrentino/Chen’s device by adding Li’s disclosure in order to provide uplink transmission power control based on the dynamic network conditions.
Regarding claim 14, Sorrentino does not explicitly disclose wherein the receiver receives the plurality of parameters configured for each beam.
In an analogous art, Chen discloses wherein the receiver receives the plurality of parameters configured for each beam (par a0026; 0029 and 0077; parameters per beam). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sorrentino’s device by adding Chen’s disclosure in order to provide uplink transmission power control based on the dynamic network conditions.
Regarding claim 15, Sorrentino discloses a base station (212 of fig. 2) comprising: a reception part that receives an uplink (UL) signal transmitted from a terminal using a transmission power (para 0025 and 0058; base station receives signals from UE) that is determined based on a pathloss estimation value (para 0135 and 0136; UE determines the transmission power of uplink signal based on the determined pathloss).
Sorrentino does not explicitly disclose a transmitter that transmits a plurality of parameters that become candidates of a parameter to be used, wherein a parameter to be used is selected from the plurality of parameters and the pathloss estimation value is determined using the selected parameter.
	In an analogous art, Chen discloses a transmitter that transmits a plurality of parameters that become candidates of a parameter to be used (para 0072; 0078; and 0080; UE receives multiple parameters), wherein a parameter to be used is selected from the plurality of parameters and the pathloss estimation value is determined using the selected parameter (para 0077 and 0078; UE determines the parameter to be used to calculate path loss). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sorrentino’s device by adding Chen’s disclosure in order to provide uplink transmission power control based on the dynamic network conditions.
Sorrentino/Chen does not explicitly disclose that wherein the UL signal is a Sounding Reference Signal (SRS) that is used for crosslink interference measurement.
In an analogous art, Li discloses that wherein the UL signal is a Sounding Reference Signal (SRS) that is used for crosslink interference measurement (para 0022; A sounding reference signal (SRS) is a reference signal that can be transmitted by a UE in the UL direction and can be used by the base station, such as a gNB, to estimate the uplink channel quality. In one example, these two reference signals, the CSI-RS and the SRS, can be time-aligned to enable accurate measurement of crosslink interference in both the UL and DL directions in a dynamic TDD new radio (NR) system). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sorrentino/Chen’s device by adding Li’s disclosure in order to provide uplink transmission power control based on the dynamic network conditions.
Regarding claim 16, Sorrentino discloses a radio communication system comprising: a terminal (para 0025) that comprises: a processor that determines a pathloss estimation value (para 0070 and 0072; and 0121; UE determines path loss); and determines a transmission power of an uplink (UL) signal based on the pathloss estimation value (Para 0071;0072; transmission power of an uplink signal is determined/adjusted based on the determined path loss) and a first transmission part that transmits the UL signal using the transmission power determined by the determination part (para 0071; 0072; and 0136; adjusting transmission power of the UL signal based on the determined path loss); and 
a base station that comprises:
a second receiver that receives the UL signal (Para 0070 and 0072; base station receives uplink signal).
Sorrentino does not explicitly disclose a first receiver that receives a plurality of parameters that become candidates of a parameters to be used; the processor that selects a parameter to be used, from the plurality of parameters to be used to calculate the path loss estimation value; and the base station comprises of a second transmitter that that transmits the plurality of parameters.
In an analogous art, Chen discloses a first receiver that receives a plurality of parameters that become candidates of a parameters to be used (para 0072; 0078; and 0080; UE receives multiple parameters); the processor that selects a parameter to be used, from the plurality of parameters to be used to calculate the path loss estimation value (para 0077 and 0078; UE determines the parameter to be used to calculate path loss) and the base station comprises of a second transmitter that that transmits the plurality of parameters (para 0078 and 0080; base station transmits parameters to UE). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sorrentino’s device by adding Chen’s disclosure in order to provide uplink transmission power control based on the dynamic network conditions.
Sorrentino/Chen does not explicitly disclose that wherein the UL signal is a Sounding Reference Signal (SRS) that is used for crosslink interference measurement.
In an analogous art, Li discloses that wherein the UL signal is a Sounding Reference Signal (SRS) that is used for crosslink interference measurement (para 0022; A sounding reference signal (SRS) is a reference signal that can be transmitted by a UE in the UL direction and can be used by the base station, such as a gNB, to estimate the uplink channel quality. In one example, these two reference signals, the CSI-RS and the SRS, can be time-aligned to enable accurate measurement of crosslink interference in both the UL and DL directions in a dynamic TDD new radio (NR) system). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sorrentino/Chen’s device by adding Li’s disclosure in order to provide uplink transmission power control based on the dynamic network conditions.

Conclusion                                        
                        4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462